PER CURIAM
The state appeals from an order suppressing a pretrial statement apparently on the ground that defendant’s Miranda rights had been violated. The state contends that the trial court made this determination without giving the state adequate opportunity to present its case. We do not reach this question, because we find that the record before us affirmatively demonstrates that defendant was not in custody at the time the statements in question were made and there is no evidence indicating involuntariness in the traditional sense.
Reversed and remanded for trial.